Citation Nr: 0002178	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for chronic epiphora 
(abnormal overflow of tears).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision, of 
which the veteran was given notice in February 1994, by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In his February 1995 substantive appeal (VA Form 9), the 
veteran indicated that he wished to give testimony before a 
hearing officer sitting at the local RO.  Accordingly, in 
July 1999, the RO scheduled the veteran for a hearing in May 
1995, and issued a letter, dated in March 1995, notifying the 
veteran of the place and time at which he was to appear.  The 
letter is addressed to the veteran at his last known address.  
In addition, a copy was sent to his identified 
representative.  However, the veteran failed to report for 
his hearing.  The record does not show that the letter was 
returned as nondeliverable.  Nor does the record reflect that 
the veteran or his representative requested a postponement, 
or otherwise asserted any good cause for not attending the 
scheduled hearing.  Hence, the Board finds that the RO has 
met its duty in providing an opportunity for the veteran to 
appear.


FINDING OF FACT

The veteran has not submitted competent medical evidence that 
his chronic epiphora is related to service.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
epiphora is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for chronic epiphora.  A veteran who 
submits a claim for benefits to the VA shall have the burden 
of offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps. v. Gober, 126 F.3d 1464, 
1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts his currently manifested chronic epiphora 
is the result of his active service.  Service medical records 
reflect that the veteran sustained battery acid burns to the 
right side of his face and both eyes in February 1954.  He 
was treated with sodium bicarbonate rinse and Cortone eye 
drops.  In August and September 1956, these records show he 
was treated for myopic astigmatism.  There is nothing 
further.  However, the veteran's service medical records are 
incomplete.  His reports of medical history and examination 
at discharge are not present before the Board.  
Notwithstanding the missing service medical records, the 
Board presumes that the veteran's assertions of inservice eye 
trauma for the purpose of determining whether his claim is 
well-grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Medical evidence indicates that the veteran is currently 
diagnosed with an eye impairment described as chronic 
epiphora, in an undated statement from Dr. Frank R. Acevedo, 
received by the RO in December 1993. 

As above indicated, the veteran's service medical records are 
incomplete.  Yet, the Board notes that veteran presented for 
VA examination in August 1969-nearly twelve years after his 
discharge.  A special eye examination was conducted, and the 
examiner then recorded diagnoses of right macular cornea, 
traumatic cataract, defective vision, and refractive error.  
Chronic epiphora was not diagnosed.

Rather, the first medical evidence of this disability is Dr. 
Acevedo's undated statement, which was first submitted by the 
veteran in December 1993-more than 36 years after the 
veteran's discharge from active service.  Moreover, the 
physician offered no comment or opinion concerning the 
etiology of the veteran's chronic epiphora.  The Board finds 
Dr. Acevedo's statement sufficient to show that the veteran 
is currently suffering from chronic epiphora.  This medical 
evidence is not, however, sufficient to link the veteran's 
chronic epiphora to his period of active service.

Beyond the veteran's assertions, there is no evidence of 
record linking the chronic epiphora to the veteran's period 
of active service.  The veteran's assertions are insufficient 
to satisfy the nexus requirement because it is not claimed or 
shown that the veteran has medical training or expertise to 
determine medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  As the veteran has not submitted 
competent medical evidence of a nexus between his chronic 
epiphora and his period of active service, his claim must be 
denied as not well grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 199); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.


ORDER

A well-grounded claim not having been submitted, service 
connection for chronic epiphora is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

